Maxwell, Cii. J.,
dissenting.
I concur in the reversal of the judgment in this case upon the sole ground that the damages are excessive. I also concur in the proposition that a railroad company running regular passenger trains for the carriage of passengers may exclude them from freight trains altogether, or as a condition precedent to entering the cars, may require passengers to purchase tickets. But no case has been cited, and I think none can' be found, where, even if the rules require the passenger to purchase a ticket before entering the cars, if he is permitted to enter and take a seat therein, he can be ejected between two stations, if he offers to pay his fare. The rule must be enforced by excluding him from the car before the train leaves the station, not by ejecting him between stations. The by-laws of a corporation must not infringe the charter of the corporation or the laws of the state, must ,not be unreasonable, and must be within the range of the general powers of the corporation. 1 Redi: old on Railways and cases cited in note 1. Section 107 of chapter 11 of the General Statutes, entitled “ Railroad Companies,” provides that “ if any passenger shall refuse to ppy his fare, it shall be lawful for the conductor of the train and the servants of the corporation to put him and his baggage out of the cars, using no unnecessary force, at any place within five miles of any station.” The powers of a corporation are derived entirelyfrom the statute. Arailroad company is a common carrier for hire of passengers and freight. The law is the paramount rule of action for the government of its affairs, and no rule can have any validity that contravenes the statute. A by-law, therefore, to expel a passenger between stations who offers to pay *185Ms fare is an absolute nullity. If it were not so tbe corporation would be greater than the power creating it. This question was before the supreme court of Illinois in the case of Illinois Central R. R. Co. v. Sutton, 53 Ill., 391, 401. The court say: “If the order was given conductors of freight trains, before leaving a station, to visit the caboose car and demand a sight ■of the tickets, and if any passenger is there without a ticket, peremptorily decline to take him, and if he persists in remaining, then forcible, if necessary, expel Mm from the car. Either this rule must be adopted, or the conductors of such train must be authorized to receive feres.” In the case of Roach v. Karr, 18 Kans., 529, the court, in speaking of the enforcement of the rule, say’: “ Such a rule ought also to be enforced by preventing passengers from taking passage on a freight train, rather than by putting them off after half of the journey is completed.” If passengers lawfully entering a car and ready and willing to pay fare, can be ejected from the cars miles away from any station, or perhaps from a residence, for the simple failure to comply with a rule of which they may have been ignorant, it will be attended with great hardship. And as the rule must apply to all, alike to the infant and invalid as well as the robust and strong, and at all seasons of the year, there is reason to suppose that in some cases, at least, its enforcement will be attended with permanent injury to the health, if not loss of life.'